  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 1 of 13 PageID #:1380




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MAXWELL LITTLE, JASON BENTON,                    )
JELANI COLEMAN, CELIA COLÓN,                     )
KASMINE CALHOUN, ERICA KIMBLE,                   )
NATHANIEL MADISON, TIFFANY                       )     Case No. 1:18-cv-06954
MADISON, JAMES B. TINSLEY, MARK                  )
WALKER, KAYLA HOGAN, and ERIC                    )
CHANEY,                                          )
                                                 )     Judge Virginia M. Kendall
                   Plaintiff,                    )
                                                 )
       v.                                        )     Magistrate Judge Jeffrey I. Cummings
                                                 )
JB PRITZKER FOR GOVERNOR, JAY                    )
ROBERT PRITZKER, JULIANA                         )
STRATTON, ANNE CAPARA, QUENTIN                   )
FULKS, and CAITLIN PHARO,                        )
                                                 )
                   Defendants.

   OPPOSITION TO MOTION TO COMPEL SUBPOENA RESPONSE AND CROSS-
           MOTION TO QUASH SUBPOENA AND FOR SANCTIONS

       Non-Party East Lake Management Group, Inc. (“East Lake”) (1) opposes Plaintiffs

Maxwell Little, Jason Benton, Jelani Coleman, Celia Colón, Kasmine Calhoun, Erica Kimble,

Nathaniel Madison, Tiffany Madison, James B. Tinsley, Mark Walker, Kayla Hogan, and Eric

Chaney’s Motion to Compel (the “Motion”) a response to their subpoena duces tecum of January

28, 2020 (the “Subpoena”), and (2) moves under Federal Rule of Civil Procedure 45(d) for the

entry of an order quashing the Subpoena and awarding East Lake an appropriate sanction. The

grounds for this filing are as follows:

                                          INTRODUCTION

       Federal Rule of Civil Procedure 45 directs an attorney issuing a subpoena to a non-party

to “take reasonable steps to avoid imposing undue burden”; a court must quash a subpoena that

subjects a non-party to such burden. Fed. R. Civ. P. 45(d)(1),(3)(A)(iv). As discussed below, the

Court should quash the Subpoena as unduly burdensome in view of the factors courts consider
  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 2 of 13 PageID #:1381




when deciding if undue burden exists. Non-parties are “entitled to greater protection under Rule

45 when making this assessment.” Allstate Ins. Co. v. Electrolux Home Prods., Inc., No. 16-CV-

4161, 2017 WL 5478297, at *2 (N.D. Ill. Nov. 15, 2017). As also noted below, the Court should

sanction Plaintiffs’ counsel for breaching her duty to protect East Lake from undue burden.

       The Subpoena requests, among other material, “any and all communications,” including

emails, between East Lake and the Campaign. Pls.’ Mot., Ex. 1, at Rider. East Lake objected to

the Subpoena as unduly burdensome on several grounds. First, the more convenient and less

burdensome source for the requested material is the Campaign. Indeed, it’s axiomatic that a

“party’s ability to obtain documents from a source with which it is litigating is a good reason to

forbid it from burdening a non-party.” PrimeSource Buildings Prods., Inc. v. Felten, No. 16 CV

11468, , at *3 (N.D. Ill. Apr. 27, 2018) (citation omitted).

       The Subpoena is also overly broad given that its requests are not “limited to any specific

timeframe and do not target a particular subject matter.” Earthy, LLC v. BB&HC, LLC, No. 16

CV 4934, 2017 WL 4512761, at *3 (N.D. Ill. Oct. 10, 2017). Plaintiffs’ belated attempt to

narrow the scope of the Subpoena in the Motion is too little, too late. In addition, the requested

material is irrelevant and thus outside the scope of discovery under Rule 45. For instance, while

the Subpoena seeks maintenance information about a store East Lake leased to the Campaign

(the “Property”), the Complaint does not allege that Plaintiffs’ workplaces were “unsafe”

because of structural issues. Rather, Plaintiffs claim that their offices were unsafe because they

were in high-crime areas. See 2d Am. Comp. ¶ 45. Besides, Plaintiffs admit that the subject

matter of the information they now seek from East Lake would be duplicative of information

they already obtained in discovery. Pls.’ Mot. ¶ 2. This is yet another reason the Subpoena is

unduly burdensome. Earthy, 2017 WL 4512761, at *3.



                                                 2
  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 3 of 13 PageID #:1382




                                         BACKGROUND

                             Plaintiffs’ Second Amended Complaint

       The Court is familiar with the allegations in Plaintiffs’ Second Amended Complaint (the

“Complaint”). In brief, Plaintiffs, who are black, African-American or Latino men or women, are

currently, or were, employed as field organizers for Defendant JB Pritzker for Governor (the

“Campaign”). 2d Am. Comp. ¶ 3. Plaintiffs alleged that they suffered racial discrimination from

the Campaign and others, including being denied a “safe place to work.” Id. at ¶ 26(c).

Specifically, Plaintiffs claim that the Region 6 office “is placed in an unsafe location.” Id. at 45.

According to them, in broad daylight, the “Footlocker next door” to the office “was robbed twice

in a week,” “two other stores nearby have been robbed,” the “office has been cased,” a “young

woman was raped outside” the office’s back door, and “a gunfight took place right outside their

office.” Id. Plaintiffs bring claims under section 1981 of the Civil Rights Act of 1866, 42 U.S.C.

§ 1981, alleging racial discrimination, harassment, and retaliation. 2d Am. Comp. ¶¶ 56-65.

                                   The Campaign’s Store Lease

       East Lake leased the Property, located at 5401 South Wentworth Avenue, Unit #01-08,

Chicago, Illinois 60609, to the Campaign. The term of the lease was seven months, beginning

September 1, 2017, and ending March 31, 2018. We suspect that the Property is the Region 6

office Plaintiffs refer to in the Complaint given that there’s a Foot Locker store nearby.

                                          The Subpoena

       The Subpoena requests “documents” and “electronically stored information” and includes

a Rider that requested the following four categories of documents by February 19, 2020:

       1.      Produce a copy of any and all communications with [the Campaign];
       2.      Produce a copy of any and all communications with any agent of [the
               Campaign];
       3.      Produce a copy of any and all lease agreements made with any agent of
               [the Campaign]; and

                                                 3
  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 4 of 13 PageID #:1383




       4.      Produce a copy of any [sic] all maintenance or service requests for any
               property leased or rented to [the Campaign].

Pls.’ Mot., Ex. 1, at Rider.

       On February 19, 2020, East Lake objected to the Subpoena in a letter from its counsel on

several grounds, including those discussed below. Id., Ex. 2. Plaintiffs’ counsel never responded

to the letter from East Lake’s counsel and instead filed the Motion.

                                     LEGAL STANDARD

       Federal Rule of Civil Procedure 45 governs the use of subpoenas. Rule 45(a) permits a

party to issue a subpoena directing a non-party to “produce designated documents, electronically

stored information, or tangible things in that person’s possession.” Fed. R. Civ. P.

45(a)(1)(A)(iii). But Rule 45’s grant of authority isn’t unfettered. Rule 45(d) instructs that an

attorney responsible for issuing “a subpoena must take reasonable steps to avoid imposing undue

burden or expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1) (emphasis

added). Likewise, while a subpoenaing party may move “for an order compelling production,” of

the material requested in a subpoena, Rule 45(d) requires that any order the court enters “must

protect” a non-party “from significant expense resulting from compliance.” Fed. R. Civ. P.

45(d)(2)(B)(i),(ii) (emphasis added). All told, as this Court recently noted, the “desideratum of

Fed. R. Civ. P. 45[(d)] is the protection of non-parties from undue burdens.” Taylor v. Kilmer,

No. 18 CV 7403, 2020 WL 606781, at * 2 (N.D. Ill. Feb. 7, 2020) (quoting Elliot v. Mission

Trust Services, LLC, 2015 WL 1567901, *3 (N.D. Ill. 2015)) (Cummings, J).

       Courts have regularly held that non-party status “is a significant factor to be considered in

determining whether the burden imposed by a subpoena is undue.” Tres ́ na Multimedia, LLC v.

Legg, No. 15 C 4834, 2015 WL 4911093, at *2 (N.D. Ill. Aug. 17, 2015) (quoting Parker v. Four

Seasons Hotels, Ltd., 291 F.R.D. 181, 188 (N.D. Ill. 2013)). Such status is entitled to “special


                                                4
  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 5 of 13 PageID #:1384




weight” because, “[a]lthough discovery is by definition invasive, parties to a lawsuit must accept

its travails as a natural concomitant of modern civil litigation. Non-parties have a different set of

expectations.” United States v. Amerigroup Ill., Inc., No. 02 C 6074, 2005 WL 3111972, at *5

(N.D. Ill. Oct. 21, 2005) (quoting Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st Cir.

1998)); see also Allstate Ins. Co. v. Electrolux Home Prods., Inc., No. 16-CV-4161, 2017 WL

5478297, at *2 (N.D. Ill. Nov. 15, 2017) (“Non-parties generally are entitled to greater protection

under Rule 45 when making this assessment”).

       Other factors courts consider when determining if a subpoena would subject a non-party

to an undue burden include (1) whether the requested information can be obtained from another

source that’s “more convenient” or “less burdensome,” (2) whether the party requesting material

had “ample opportunity” to obtain it via discovery in the action, and (3) whether the requested

information is “cumulative or duplicative.” Earthy, 2017 WL 4512761, at *3 (quoting Fed. R.

Civ. P. 26(b)(2)(C)). Courts also consider “the relevance of the discovery sought, the

subpoenaing party’s need for the discovery, and the breadth of the request.” Uppal v. Rosalind

Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811, 813 (N.D. Ill. 2015). As for relevance,

“[t]he scope of material obtainable by a Rule 45 subpoena is as broad as permitted under the

discovery rules.” Williams v. Blagojevich, No. 05 C 4673, 2008 WL 68680, at *3 (N.D. Ill. Jan.

2, 2008); see also Fed. R. Civ. P. 45(a)(2) advisory committee’s note to 1991 amendment (a

“non-party witness is subject to the same scope of discovery under this rule as that person would

be as a party”). Rule 26(b)(1) permits “discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

       A court “must quash or modify a subpoena” that “subjects a person to undue burden.”

Fed. R. Civ. P. 45(d)(3)(iv) (emphasis added). Furthermore, the court “must enforce” a party’s



                                                 5
  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 6 of 13 PageID #:1385




duty to avoid imposing an undue burden on a non-party by imposing “an appropriate sanction—

which may include lost earnings and reasonable attorney’s fees—on a party or attorney who fails

to comply.” Fed. R. Civ. P. 45(d)(1) (emphasis added).

                                          ARGUMENT

       Each of the next three sections sets forth independent grounds on which the Court should

find that the Subpoena is unduly burdensome, particularly when considering that non-party status

is a “significant factor” the Court should consider in determining whether the burden imposed is

undue. Legg,, 2015 WL 4911093, at *2.

       A.      Plaintiffs Could Get The Information They Seek From The Campaign, And
               They Have Had Ample Opportunity To Do So

       Plaintiffs could, without question, obtain all of the material requested in the Subpoena

from a “more convenient” and “less burdensome” source than East Lake—namely, the

Campaign. It is settled law that a “non-party subpoena seeking information that is readily

available from a party through discovery may be quashed” as unduly burdensome. Legg, 2015

WL 4911093, at *3. In Earthy, for instance, the court quashed a subpoena when the subpoenaing

parties could have “sought discovery using less intrusive means, such as direct discovery” from

the first party in the action. 2017 WL 4512761, at *3. Similarly, the court quashed two

subpoenas in Ameritox, Ltd. v. Millennium Laboratories., Inc., No. 12-CV-7493, 2012 WL

6568226, at *3 (N.D. Ill. Dec. 14, 2012), holding that the material sought in them is “certainly

more readily available” from the plaintiff. To be sure, as noted above, a “party’s ability to obtain

documents from a source with which it is litigating is a good reason to forbid it from burdening a

non-party.” PrimeSource, 2018 WL 10425599, at *3 (quoting Countryman v. Cmty. Link Fed.

Credit Union, No. 1:11-CV-136, 2012 WL 1143572, at *5 (N.D. Ind. Apr. 3, 2012)) (internal

quotation and citation omitted).


                                                 6
  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 7 of 13 PageID #:1386




       In this case, each of the first three document requests in the Subpoena’s Rider seeks

communications or documents that include the Campaign or one of its agents, Pls.’ Mot., Ex. 1 at

Rider ¶¶ 1-3, and the last request seeks “maintenance or service requests” that the Campaign

would have sent to East Lake. Ibid. ¶ 4. The email that Plaintiffs cited in the Motion even

contemplates that the Campaign would contact East Lake about a water leak at the Property. Pls.’

Mot., Ex. 3. Accordingly, Plaintiffs could get the information from the Campaign.

       Plaintiffs essentially concede this point, stating that “the Campaign should produce any

records they may have yet to produce” regarding “their problem with the [Property].” Pls.’ Mot.

¶ 7. Plaintiffs suggest, however, that the Court should rely on the Campaign’s alleged failure to

produce the documents as a basis to compel East Lake to produce them. Courts have flatly

rejected this argument. In Legg, the court stated that a “plaintiff does not demonstrate a

compelling need to seek duplicative third-party requests simply because a party in the underlying

action fails to comply with document requests for the same information.” 2015 WL 4911093, at

*3. The court also noted that the subpoenaing party did not “assert, nor does it provide evidence

to support, that it has or will pursue a remedy against” the first party “for any alleged improper

actions in withholding incriminating documents that fall within the scope of proper outstanding

discovery requests.” Id. Plaintiffs likewise do not indicate that they have made any attempt to

compel the Campaign to produce the documents sought in the Subpoena.

       But, to be sure, Plaintiffs “had ample opportunity” to do so. Earthy, 2017 WL 4512761,

at *3. Fact discovery was open nearly 11 months. Minute Entry, Little v. JB Pritzker for

Governor, No. 18-cv-06954 (N.D. Ill. Apr. 8, 2019), ECF No 45; Minute Entry, id. (N.D. Ill. Jan.

27, 2020), ECF No. 74. During that time, the Court extended fact discovery three times, twice at

Plaintiffs’ request. Minute Entry, id. (N.D. Ill. Oct. 22, 2019), ECF No. 52; Minute Entry, id.



                                                7
  Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 8 of 13 PageID #:1387




(N.D. Ill. Nov. 26, 2019), ECF No. 59; Minute Entry, id. (N.D. Ill. Jan. 27, 2020), ECF No. 74.

According to Plaintiffs, the parties often conferred about discovery issues. E.g., Pls.’ Mot. to

Extend Fact Discovery, id. (N.D. Ill. Nov. 21, 2019), ECF No. 57 ¶ 7 (the parties “have

continued to meet and confer … regarding their discovery disputes in an effort to resolve them

without this Court’s intervention—including an [sic] 1.5 hour-long phone conference”). Also, on

or about the last day of fact discovery, Plaintiffs filed several motions, including one moving to

compel “the defendants to produce all handwritten notes … related to allegations of racial

discrimination.” Pls.’ Mot. to Compel, id. (Feb. 29, 2020), ECF No. 84, at 9. Plaintiffs could

have (but didn’t) seek to compel the Campaign to produce the material they request here.

       B.      The Subpoena’s Document Requests are Overly Broad

       Each of the Subpoena’s document requests is too broad and, thus, unduly burdensome.

Courts often hold that requests are “overly broad” when they aren’t “limited to any specific

timeframe and do not target a particular subject matter.” Earthy, 2017 WL 4512761, *3 (citing

WM High Yield v. O’Hanlon, 460 F. Supp. 2d 891, 896 (S.D. Ind. 2006)). In Earthy, for

example, the court quashed a subpoena request seeking “all communications, documents, and

electronically stored information ‘between [the defendant] and any Person referencing or relating

to’ [the subpoenaing parties].” Earthy, 2017 WL 4512761, *3 (quoting the subpoena at issue).

       The Subpoena’s requests are equally broad. The first two requests seek “any and all

communications” between East Lake, on the one hand, and the Campaign or one of its agents, on

the other hand. Pls.’ Mot., Ex. 1, at Rider, ¶¶ 1-2. The requests are neither limited by timeframe,

nor subject matter. The other requests are also unqualified and unlimited. The third seeks “any

and all lease agreements” made between East Lake and the Campaign, and the final one seeks

“any [sic] all maintenance or service requests for any property leased or rented” by the

Campaign. The Subpoena’s requests are the classic type that courts deem overbroad. Earthy,
                                                8
    Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 9 of 13 PageID #:1388




2017 WL 4512761, *3; see also Builders Ass’n of Greater Chicago v. City of Chicago, No. 96 C

1122, 2002 WL 1008455, at *5 (N.D. Ill. May 13, 2002) (subpoena was overly broad where it

requested “all documents relating to any claim, complaint or arbitration, and documents relating

to hiring, use of apprentices and sponsorship of individuals for membership in a trade union”).

        Plaintiffs effectively seek to narrow the Subpoena’s documents requests in the Motion,

thereby tacitly conceding that they are overly broad. In fact, the Motion reads as if the Subpoena

just seeks emails between East Lake and the Campaign “regarding maintenance required at their

offices.” Pls.’ Mot. ¶ 2-3. The Court shouldn’t be fooled. Again, the Subpoena requests “any and

all communications” between East Lake and the Campaign—without specifying a subject

matter—and a mass of other documents. Pls.’ Mot., Ex. 1, at Rider.1

        C.     The Subpoena Seeks Information That Is Irrelevant and Cumulative

        The information requested here is irrelevant and cumulative and thus outside the scope of

discovery contemplated by Rule 45. At the outset, even though East Lake expressly objected to

the Subpoena as irrelevant, Pls.’ Mot., Ex. 2, Plaintiffs don’t attempt to explain why the material

they seek relates to their claims. They simply claim that the Campaign has not produced “emails

… reflecting communications” between it and East Lake regarding “maintenance required” at the

Property and argue that the “court should compel Eastlake [sic] to respond to the [S]ubpoena.”

Pls.’ Mot. ¶¶ 2-3, 8.

        Besides, the Complaint’s allegations belie the need for any emails about maintenance.

Plaintiffs make clear that they were labeling the Region 6 office as “unsafe” due to the amount of

crime in the area. 2d Am. Comp. ¶ 45. Yet, they now purport to request the information sought in


1
  Counsel for Plaintiffs could have tried to meet and confer with East Lake’s counsel to narrow
the Subpoena’s requests after East Lake objected—as subpoenaing parties typically do—but she
instead filed the Motion without contacting him. It’s too late for Plaintiffs to now to try to restrict
the Subpoena’s requests.
                                                  9
    Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 10 of 13 PageID #:1389




the Subpoena because of “problems with the structural integrity” of the office. Pls.’ Mot. ¶ 4

(emphasis added).2 Plaintiffs do not allege that the offices where they worked were unsafe

because of structural issues, see id. ¶¶ 1-16, and, thus, any maintenance-related information

regarding the Property is irrelevant to the claims in the Complaint.

        Plus, Plaintiffs have not shown a “need for the discovery.” Uppal., 124 F. Supp. 3d at

813. On the contrary, they admit that the substance of the material would simply be cumulative

or duplicative of information that they already collected in discovery. Pls.’ Mot. ¶ 2. (“Emails

produced during the course of litigation indicate the campaign communicated with other

landlords regarding maintenance required at their offices—such as painting over mold at one

office”). Courts often quash or modify subpoenas that seek cumulative or duplicative material.

E.g., PrimeSource, 2018 WL 10425599, at *3 (limiting a subpoena to “prevent cumulative

discovery and unnecessary burden to the subpoenaed third-parties in producing documents that

[the subpoenaing party] can acquire directly from [the plaintiff]”).

        The Subpoena would be unduly burdensome even if the requested information has some

slight relevance to this case. Patterson v. Burge, No. 03 C 4433, 2005 WL 43240, at *1 (N.D. Ill.

Jan. 6, 2005) (“non-parties are not treated exactly like parties in the discovery context, and the

possibility of mere relevance may not be enough; rather, non-parties are entitled to somewhat

greater protection”). The ordinary effort to collect and produce emails and alike would far

outweigh the nominal value of the requested information, especially considering East Lake’s




2
  Plaintiffs’ claim that there were “significant problems with the structural integrity” of the
Property is fallacious and unsupported by any document they have presented to the Court. The
email attached to the Motion shows a small stain on the ceiling tiles that apparently occurred
“after a night of rain/snow mix.” Pls.’ Mot., Ex. 3. A ceiling leak, particularly in Chicago, where
almost every building leaks at one time or another, is hardly the type of thing that leads to the
conclusion that a building has significant structural problems.
                                                10
 Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 11 of 13 PageID #:1390




non-party status, that Plaintiffs could get all of the requested material from the Campaign, supra

at 6-8, and that the requested information would be cumulative or duplicative.

       D.      The Court Should Award Sanctions In Favor Of East Lake Due To The
               Failure Of Plaintiffs’ Counsel To Avoid Imposing An Undue Burden

       East Lake seeks the attorneys’ fees and expenses it incurred in responding to the

Subpoena and the Motion per Rule 45(d)(1). As noted above, an award of sanctions is mandatory

when an attorney issuing a subpoena fails in its duty “take reasonable steps to avoid imposing

undue burden” on a non-party; the “court … must enforce this duty and impose an appropriate

sanction.” Fed. R. Civ. P. 45(d)(1). Am. Soc. of Media Photographers, Inc. v. Google, Inc., No.

13 C 408, 2013 WL 1883204, at *6 (N.D. Ill. May 6, 2013) (Rule 45(d)(1) “allows for costs,

including reasonable attorney fees, when a party has faced an undue burden or expense in

objecting to a subpoenaing party who failed to take reasonable steps to ensure the subpoena

would not result in an undue burden”) Furthermore, “good faith in issuing a subpoena is not

sufficient to avoid sanctions under Rule 45(c)(1) if a party has issued the subpoena in violation

of the duty imposed by that Rule.” Builders Ass’n of Greater Chicago, 2002 WL 1008455, at *3.

       Plaintiffs’ counsel has breached her duty to avoid imposing an undue burden on East

Lake in multiple ways. First, she served a subpoena on East Lake that was overly broad, as

evidenced by the fact that Plaintiffs now attempt to narrow the Subpoena’s scope via the Motion.

Pls.’ Mot. ¶¶ 2-3, 8. As shown above, the Subpoena sought “any and all communications”

between East Lake and the Campaign, with no limit on timeframe or subject matter. Pls.’ Mot.,

Ex. 1, at Rider. Furthermore, all of the information Plaintiffs sought from East Lake they could

get from the Campaign. Supra at 5-8. Then, after East Lake objected to the Subpoena, Plaintiffs’

counsel did not attempt to meet and confer with East Lake’s counsel to try to cure East Lake’s

objections. Instead, she filed the Motion and dragged East Lake into this lawsuit. Moreover, the


                                               11
 Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 12 of 13 PageID #:1391




material the Subpoena requests has questionable relevance, supra at 9-10, and Plaintiffs admit

that the information would be cumulative of discovery it has already collected. Supra at 10.

       Courts routinely impose sanctions where, as here, an attorney shows a blatant disregard

for the undue burden a subpoena places on a non-party. E.g., Elliot v. Mission Tr. Servs., LLC,

No. 14 C 9625, 2015 WL 1567901, at *6 (N.D. Ill. Apr. 7, 2015) (awarding attorneys’ fees under

Rule 45(d)(1) “because there is nothing that demonstrates [a party] took reasonable steps to

ensure the subpoena would not result in an undue burden”); Am. Soc. of Media Photographers,

2013 WL 1883204, at *6 (awarding attorneys’ fees under Rule 45(d)(1) where counsel “failed to

take reasonable steps after meeting and conferring” with the non-party, such as withdrawing the

subpoena); Builders Ass’n of Greater Chicago, 2002 WL 1008455 at *4 (awarding fees and costs

to the prevailing party after the court quashed a subpoena, and finding that a subpoena need not

be frivolous or in bad faith to justify an award).

                                          CONCLUSION

       For the reasons outlined above, East Lake respectfully requests that the Court enter an

order denying the Motion and granting its Cross-Motion to Quash Subpoena. East Lake also

requests that the Court enter an order for sanctions against Plaintiffs’ counsel, and in favor of

East Lake, awarding the attorneys’ fees and expenses East Lake incurred in responding to the

Subpoena and the Motion.




                                                     12
 Case: 1:18-cv-06954 Document #: 101 Filed: 03/10/20 Page 13 of 13 PageID #:1392




DATED this 10th day of March 2020.           Respectfully submitted,

                                             By: /s/Charles E. Harris, II
                                             Charles E. Harris, II
                                             MAYER BROWN LLP
                                             71 South Wacker Drive
                                             Chicago, Illinois 60606
                                             Tel: +1 312 782 0600
                                             charris@mayerbrown.com

                                             Attorneys for East Lake Mgmt. Group, Inc.

                              CERTIFICATE OF SERVICE

       The undersigned certifies that on March 10, 2020, he caused copies of the attached
Notice of Motion and Opposition to Motion to Compel Subpoena Response and Cross-
Motion to Quash Subpoena and for Sanctions to be served by CM/ECF or United States mail:

Jeanette Samuels
Shiller Preyar Jarard & Samuels
601 South California Avenue
Chicago, Illinois 60612
Tel: +1 312 226 4590
sam@spjslaw.com

Shay T. Allen
The Law Office Of Shay T Allen
19150 South Kedzie Avenue, Suite 201
Flossmoor, Illinois 60422
Tel: +1 708 960 0113
sallen@attorneyshaytallen.com

William B. Stafford
Mallory Anne Gitt Webster
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, Washington 98101-3099
Tel: +1 206 359 6217
Tel: +1 206 359 3701
bstafford@perkinscoie.com
mwebster@perkinscoie.com

                                                       /s/Charles E. Harris, II
                                         Attorneys for East Lake Management Group



                                           13
